UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

TERRI NORRIS,                                   :
                                                :
       Plaintiff,                               :       Civil Action No.:      16-cv-02120 (RC)
                                                :
       v.                                       :       Re Document No.:       17
                                                :
WASHINGTON METROPOLITAN AREA                    :
TRANSIT AUTHORITY,                              :
                                                :
       Defendant.                               :

                                MEMORANDUM OPINION

GRANTING IN PART AND DENYING IN PART DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

                                     I. INTRODUCTION

       Terri Norris, an employee of Defendant Washington Metropolitan Area Transit Authority

(“WMATA”), brought this action alleging quid pro quo sexual harassment, hostile work

environment, gender discrimination, age discrimination, and retaliation in October 2016. After

Norris’s age discrimination claim was dismissed in February 2017, WMATA now moves for

summary judgment on the four remaining claims. Having reviewed the parties’ filings, the Court

grants in part and denies in part WMATA’s motion for summary judgment.


                    II. FACTUAL AND PROCEDURAL BACKGROUND 1

       Plaintiff Terri Norris is a fifty-four-year-old African-American female, see Compl. ¶ 6,

ECF No. 1; July 25, 2014 EEOC Intake Questionnaire 1, Pl.’s Ex. 2, ECF No. 19, who was



       1
         In ruling on a motion for summary judgment, “[t]he evidence of the nonmovant is to be
believed, and all justifiable inferences are to be drawn in [her] favor.” Anderson v. Liberty
Lobby, Inc., 477 U.S. 242, 255 (1986). Accordingly, where facts are disputed, the Court will
view the evidence in the light most favorable to Norris.
employed by Defendant WMATA at all times relevant to the claims in the complaint, see Compl.

¶ 13; Answer ¶ 13, ECF No. 7. WMATA is a transit authority created by interstate compact

among the District of Columbia, Virginia, and Maryland to provide mass transit in the

Washington, D.C. metropolitan area. See Compl. ¶ 11; Answer ¶ 11. In connection with its

mission, WMATA operates an extensive bus service system that provides half a million rides

every weekday to customers in the Washington, D.C. metropolitan area. See WMATA Position

Statement 2, Def.’s Ex. 8, ECF No. 17. WMATA employs Service Operations Managers

(“SOMs”) in different geographic regions in the Washington, D.C. service area to oversee and

provide direction to its 2,500 bus operators. See id. The service area is divided into four

principal regions, including, as relevant to this suit, the Four Mile Region, which covers routes

serving Virginia and the Shepherd Parkway area of Southeast D.C. See id. Norris joined

WMATA in 1990 and became a SOM between 2000 and 2001. See Norris Dep. 9:1–9:12, Pl.’s

Ex. 1, ECF No. 19.

                 A. December 2013 Promotion and January 2014 Demotion

       On December 1, 2013, Norris was promoted from SOM to Assistant Superintendent of

Street Operations, with a six-month probationary period. See Pl.’s Statement of Facts ¶ 18, ECF

No. 19. As Assistant Superintendent, Norris was in charge of ensuring SOMs performed their

duties, handling administrative and HR requests or issues concerning SOMs, responding to

accidents, and overseeing departments in the Bus Operation Control Center. See Norris Dep.

12:18–13:12. She was assigned to the Four Mile Division and typically oversaw between 20 and

25 SOMs on her daily shift. See id. at 13:15–14:4.

       As an Assistant Superintendent, Norris’s supervisors were Darlene Harrington, the

Superintendent of Street Operations, see Pl.’s Statement of Facts ¶ 6; Norris Dep. 38:10–38:15,




                                                 2
and Dana Baker, the Director, Operations Control Center of Bus Transportation, Pl.’s Statement

of Facts ¶ 3; Walker Dep. 43:9–44:6, Pl.’s Ex. 3, ECF No. 19. Like Norris, both Harrington and

Baker are African-American females. See Pl.’s Statement of Facts ¶¶ 2, 5. Norris sought

approval from Harrington, sometimes copying Baker, for a variety of communications to SOMs

during her time as Assistant Superintendent. See Norris SOM Communications, Pl.’s Ex. 6, ECF

No. 19. On one occasion, Norris was told by Baker that she was “documenting[,]” when Baker

needed “somebody [she] [could] trust.” Norris Dep. 76:16–77:13. Baker told Norris on another

occasion that she did not like working with women, see Norris Decl. ¶ 11, Pl.’s Ex. 19, ECF No.

19, and another WMATA employee who worked with Baker when she was Director also heard

her state on multiple occasions that she did not like working with women, see Collins Sr. Decl. ¶

2, Pl.’s Ex. 18, ECF No. 19.

       Between December 2013 and January 2014, Norris was the subject of a formal

harassment complaint by a SOM, Sharron Young. See Norris Dep. 26:21–27:13. Young’s

complaint was eventually dismissed after WMATA investigated her claims. See Suppl. Norris

Dep. 28:16–29:10, Pl.’s Ex. 1, ECF No. 21. Norris had a difficult relationship with two other

SOMs, see id. at 36:2–36:14, 38:19–39:3, including Claire Fenelus, a SOM who ultimately took

part in a meeting with Norris, Harrington, and Baker on January 11, 2014 to resolve her issues

with Norris, see id. at 37:1–37:17, 84:5–84:9; Fenelus Letter, Pl.’s Ex. 7, ECF No. 19. It is

unclear whether Fenelus’s issues were actually resolved at the meeting. Compare WMATA

Demotion Memo. 1, Pl.’s Ex. 10, ECF No. 19, with Fenelus Letter. Norris also made her own

complaints of harassment against Baker and Harrington, first to Harrington and another

WMATA employee, Romaino Parahoo, on or around January 14, 2014, and then directly to both

Baker and Harrington at a January 27, 2014 meeting. See Norris Decl. ¶ 12–13. At the meeting,




                                                3
Norris informed Baker and Harrington that she planned to file a harassment complaint with the

EEOC. See id. at ¶ 13.

       On January 30, 2014, three days after the January 27 meeting and two months after her

promotion, Norris was demoted back to SOM. See Pl.’s Statement of Facts ¶ 19. Norris

attended a meeting with Harrington, Baker, and another WMATA employee, Ray Alfred, where

Harrington read to Norris a demotion memorandum stating the reasons for her demotion. See

Def.’s Resps. To Pl.’s Interrogs. ¶ 13, Pl.’s Ex. 11, ECF No. 19. The memorandum, addressed

from Harrington to Norris and copying Baker, listed multiple issues with Norris’s behavior that

had allegedly led to her demotion: first, Norris had been repeatedly communicating with staff

without first clearing the communications with Harrington, despite Harrington giving Norris a

verbal warning on the issue following a December 2, 2013 communication; second, two

complaints of harassment had been filed by two separate SOMs against Norris in the past few

weeks; third, Norris had provided verbal approval to cover expenses for overnight hotel

accommodations for six SOMs on January 21, 2014 without first obtaining authorization; and

finally fourth, Norris had been involved in a “hostile, overly argumentative, and inappropriate

conversation with Linda Pinkard, Assistant Superintendent of Street Operations[,] . . .” on

January 22, 2014. See Demotion Memo., Pl.’s Ex. 10, ECF No. 19. Following her demotion,

Norris went on leave around March 2014 and resumed working as a SOM around April 2014.

See Norris Decl. ¶ 19–20.

                              B. July 2014 Assignment Selection

       Prior to 2013, SOMs had been selecting their work assignments and shifts at WMATA

based on seniority, in a process known as “the pick[.]” Baker Aff. ¶ 10, Def.’s Ex. 1, ECF No.

17. Baker eliminated the pick in June 2013, and between June 2013 and July 2014 SOMs were




                                                4
assigned to shifts and assignments based on their skills, experience, and on WMATA’s

operational needs. 2 See Pl’s Statement of Facts ¶ 8–9. During that time, Assistant

Superintendents worked together with the Superintendent of Bus Services to identify and

recommend work assignments for each SOM. See id. ¶ 10. Baker had final say as to the

assignments. See id. Starting in July 2014, SOMs were allowed to submit their preferred work

assignment choices for consideration by WMATA as part of the work assignment process. See

id. ¶ 11.

        Because she had been demoted back to a SOM in January 2014, Norris participated in the

July 2014 work assignment process and submitted her work assignment preferences for

consideration. See id. ¶ 12. Norris submitted six choices for consideration. See id. She

indicated on her work selection form that “if possible, [she] would like to remain at FMTR

Region[,]” and only selected assignments located in the Four Mile Region, Work Selection

Choices, Pl.’s Ex. 13, ECF No. 19, in order to avoid working in another region under the

supervision of one of Baker’s friends at WMATA, see Norris Decl. ¶ 22. Of the six work

assignment preferences, at least four involved “early straight” schedules, starting in the early

morning and ending in the early afternoon every day. See Work Selection Choices; Pl.’s Work

Assignment Sheet, Pl.’s Ex. 15, ECF No. 19. 3 Norris prefers an early straight schedule and the




        2
         Norris disputes this timeline but refers to a July 2014 e-mail to refute the proposition
that WMATA assigned SOMs to positions based on skills, experience, and operational needs in
June 2013. See July 14, 2014 Pinkard E-Mail, Pl.’s Ex. 2., ECF No. 21. The e-mail does not
contradict the timeline proposed by WMATA and instead is consistent with it, given the July
2014 change in the work assignment method acknowledged by WMATA. See id.
        3
          Norris contends that the Metro Way assignment she was interested in had an early-
straight schedule. See Norris Decl. ¶ 20. However, the Metro Way assignment she selected in
her work assignment form appears to have been an afternoon shift. See Work Selection Choices;
Pl.’s Work Assignment Sheet.


                                                 5
majority of her shifts in the latter part of her career have been early straights. See Norris Dep.

14:5–14:22.

       Norris received her sixth preferred choice in the July 2014 work assignment, a “swing

shift” from 6:00 AM to 10:00 AM and 03:00 PM to 07:00 PM daily. See Work Selection

Choices; Pl.’s Work Assignment Sheet. The work assignment was located in the Four Mile

Region. See Pl.’s Work Assignment Sheet.

                                 C. Non-Selection to Metro Way

       One of the assignments Norris expressed an interest in as part of the July 2014 work

assignment process was Metro Way. See Norris Decl. ¶ 20; Work Selection Choices; Pl.’s Work

Assignment Sheet. Metro Way was a new type of bus service operating exclusive routes

between Alexandria and Arlington, VA, developed by Assistant Superintendent William Proctor

in conjunction with WMATA’s Planning Department and Virginia transportation officials. See

WMATA Position Statement at 7. Metro Way offered early straight shifts. See Pl.’s Work

Assignment Sheet.

       Norris was not given a Metro Way assignment, despite selecting a Metro Way route as

her second choice on her work selection form. See Work Selection Choices; Pl.’s Work

Assignment Sheet. She reached out to Harrington after assignments were given out to ask

“[w]hy . . . Metro Way [was] not offered to [her][.]” July 29, 2018 Harrington E-mail, Pl.’s Ex.

16, ECF No. 19. Harrington replied on July 29, 2014 that she was not selected for the position

because “[o]ther candidate(s) were found to be better suited[.]” See id. The Metro Way

assignment went to two men and two women, all of whom had significantly less experience as

SOMs than Norris. See Pl.’s Work Assignment Sheet; October 20, 2014 Pick Spreadsheet, Pl.’s

Ex. 12, ECF No. 19.




                                                  6
                    D. Non-Selection to the Accident Investigation Team

       Another assignment Norris sought to obtain in July 2014 was a slot on WMATA’s

Accident Investigation Team (“AIT”), a newly created unit where SOMs would exclusively

focus on investigating accidents across all regions in which WMATA operated. See Walker

Dep. 124:13–125:1; Pl.’s Statement of Facts ¶ 14. The AIT assignment process operated

similarly to others in that Assistant Superintendents and the Superintendent made

recommendations to Baker, who had ultimate say over the assignments. See Pl.’s Statement of

Facts ¶ 14–15. However, SOMs did not have the opportunity to elect a preference for the

assignment on their work selection form. See Norris Dep. 135:1–135:13. Rather, Norris was first

told that she was qualified to join the AIT in June 2014. See August 14, 2014 WMATA Formal

Discrimination Complaint, Def.’s Ex. 5, ECF No. 17; June 26, 2014 Pinkard E-mail, Pl.’s Ex. 14,

Ex. 19. On June 26, Norris was included in an e-mail to 17 SOMs informing them that they had

“been identified by [their] Asst. Supt. has [sic] a candidate for the New Accident Investigation

Team[.]” See June 26, 2014 Pinkard E-mail.

       Shortly after she learned about the AIT opportunity, Norris had a conversation about the

assignment with Assistant Superintendent Alphonso Walton. See Norris Decl. ¶ 26. Walton was

Norris’s supervisor, prepared her 2014 evaluation plan, and conducted her mid-year evaluation.

See id.; Norris 2014 Performance Management Form 3, Pl.’s Ex. 17, ECF No. 19. It is alleged

that Walton was also a known sexual harasser in the office, see Walker Dep. 166:4–166:19; Sept.

16, 2014 EEOC Charge, Def.’s Ex. 7, ECF No. 17, who regularly made inappropriate and

sexually explicit comments when talking to Norris, see Sept. 16, 2014 EEOC Charge, and who

was at some point disciplined for sexually harassing another WMATA employee, see Walker

Dep. 108:15–109:4. During the conversation between Norris and Walton, Norris alleges that




                                                7
Walton told her to “trust him” and asked if she could “keep a secret from [her] husband[.]”

Norris Decl. ¶ 27; see also Sept. 16, 2014 EEOC Charge. Norris further alleges that Walton

pointed to her vagina and asked her to “give [him] some of that[,]” stating that he would “make

sure you get that assignment[.]” Norris Decl. ¶ 27; see also Sept. 16, 2014 EEOC Charge.

Norris refused his advances. See Norris Decl. ¶ 27.

       Norris was ultimately not selected for the AIT. When she reached out to Harrington in

July to ask about the Metro Way assignment, she also asked “why . . . the accident investigation

team [was] offered to me by Mr. Walton and Ms. Pinkard then retrieved by Mr. Walton[.]” July

29, 2014 Harrington E-mail. Harrington replied: “[b]ased on your comment given to Mr. Walton

your preference was to remain in Virginia, therefore you were granted your pervious [sic]

assignment.” Id.

                           E. July 2014 EEOC Intake Questionnaire

       On July 25, 2014, Norris complained about discrimination she allegedly suffered at

WMATA. As part of that process, Norris filled out an intake questionnaire with the EEOC. See

July 25, 2014 Intake Questionnaire at 1. On the portion of the questionnaire asking the basis for

her claim of employment discrimination, Norris checked the boxes for race, age, and

discrimination, but circled the box for sex. See id. at 2. She checked a box on the last page

indicating that she wanted to file a charge of discrimination. See id. at 4.

       In an attachment filed a few days later on July 29, 2014, Norris indicated, inter alia, that

she was “demoted without training, corrective action, disciplinary action, written notification or

a thorough investigation.” Id. at 5. She pointed out that “through out [sic] [her] career [she]

ha[d] been informed that [she was] different in reference to [her] afrocentric style” and that

“Dana Baker never wanted [her] to be hired, therefore used false information for [sic] demotion.”




                                                  8
Id. She also suggested that “[w]orking a shift at another division could possibility [sic] result in

retaliation since I was demoted on January 27, 2014, after working as an Assistant

Superintendent for 7 weeks.” Id. at 6.

       After discussing potential age discrimination in the failure to assign her to Metro Way,

Norris noted in the penultimate paragraph of the attachment: “in addition to this age

discrimination, I also experienced sexual harassment but I refused to support the claim at this

time because victims of sexual harassment are victimized[.]” Id. at 7. Norris did not otherwise

mention sexual harassment in the attachment. See id.

                                      F. Procedural History

       On September 16, 2014, Norris filed an official charge of discrimination with the EEOC,

alleging discrimination on the basis of age and sex as well as retaliation. See September 16,

2014 EEOC Charge. She filed her complaint with this Court on October 24, 2016, alleging quid

pro quo sexual harassment, hostile work environment, gender discrimination, age discrimination,

and retaliation. See Compl. ¶¶ 102–71. After WMATA moved to dismiss the age discrimination

claim for lack of jurisdiction and Norris consented, the Court dismissed the age discrimination

claim on February 6, 2017. See February 6, 2017 Minute Order; Def.’s Mot. Dismiss, ECF No.

3; Pl. Notice to Court, ECF No. 5. WMATA filed its answer on February 22, 2017, see Answer,

and the parties began discovery.

       On December 8, 2017, WMATA moved for summary judgment on all remaining claims.

See Def.’s Mot. Summ. J., ECF No. 17. On January 23, 2018, Norris filed her opposition to the

motion, contesting summary judgment on all claims. See Pl.’s Mem. Opp’n Summ. J., ECF No.

19. WMATA submitted its reply on February 6, 2018. See Def.’s Reply to Opp’n, ECF No. 20.




                                                  9
                                   III. LEGAL STANDARDS

                               A. Motion for Summary Judgment

       A court may grant summary judgment when “the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed.

R. Civ. P. 56(a). A “material” fact is one capable of affecting the substantive outcome of the

litigation. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A dispute is

“genuine” if there is enough evidence for a reasonable jury to return a verdict for the non-

movant. See Scott v. Harris, 550 U.S. 372, 380 (2007).

       The principal purpose of summary judgment is to streamline litigation by disposing of

factually unsupported claims or defenses and determining whether there is a genuine need for

trial. See Celotex Corp. v. Catrett, 477 U.S. 317, 323–24 (1986). The movant bears the initial

burden of identifying portions of the record that demonstrate the absence of any genuine issue of

material fact. See Fed. R. Civ. P. 56(c)(1); Celotex, 477 U.S. at 323. In response, the non-

movant must point to specific facts in the record that reveal a genuine issue that is suitable for

trial. See Celotex, 477 U.S. at 324. In considering a motion for summary judgment, a court must

“eschew making credibility determinations or weighing the evidence[,]” Czekalski v. Peters, 475
F.3d 360, 363 (D.C. Cir. 2007), and all underlying facts and inferences must be analyzed in the

light most favorable to the non-movant, see Anderson, 477 U.S. at 255. Nevertheless,

conclusory assertions offered without any evidentiary support do not establish a genuine issue

for trial. See Greene v. Dalton, 164 F.3d 671, 675 (D.C. Cir. 1999).

                           B. Title VII Employment Discrimination

       Title VII of the Civil Rights Act makes it unlawful for an employer to discriminate

against its employees on the basis of race, color, religion, sex, or national origin, 42 U.S.C. §




                                                 10
2000e–2(a), and prohibits employers from retaliating against an employee who has “opposed any

practice made an unlawful employment practice by[,]” or otherwise “made a charge” under, Title

VII, id. § 2000e–3(a). To prevail on an employment discrimination claim, a plaintiff must show

that she suffered an adverse employment action because of her race, color, religion, sex, or

national origin. See Baloch v. Kempthorne, 550 F.3d 1191, 1196 (D.C. Cir. 2008). To prevail on

an unlawful retaliation claim, a plaintiff must establish that she made a charge or opposed a

practice made unlawful by Title VII, that the employer took a materially adverse action against

her, and that the employer took the action because of the protected conduct. See Holcomb v.

Powell, 433 F.3d 889, 901–02 (D.C. Cir. 2006).

       Direct evidence of discrimination usually entitles the plaintiff to a jury trial. Vatel v. All.

of Auto Mfrs., 627 F.3d 1245, 1247 (D.C. Cir. 2011). If there is no direct evidence of

discrimination, Title VII claims are assessed under the McDonnell Douglas burden-shifting

framework. See McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802–04 (1973). Under that

framework, the plaintiff bears the initial burden of establishing a prima facie case of

discrimination. See id. The burden then shifts to the employer to provide a “legitimate, non-

discriminatory reason” for the adverse employment action. Wiley v. Glassman, 511 F.3d 151,

155 (D.C. Cir. 2007) (citations omitted). If the employer can make such a showing, the burden

shifts back to the plaintiff to show that “the legitimate reasons offered by the defendant were not

its true reasons, but were a pretext for discrimination.” George v. Leavitt, 407 F.3d 405, 411

(D.C. Cir. 2005) (quoting Tex. Dep't of Cmty. Affairs v. Burdine, 450 U.S. 248, 253 (1981)).

       Once an employer has asserted a legitimate, non-discriminatory reason for an adverse

employment action under the McDonnell Douglas framework, the D.C. Circuit has emphasized

that the inquiry into the prima facie case becomes “an unnecessary and improper ‘sideshow.’”




                                                 11
Jones v. Bernanke, 557 F.3d 670, 678 (D.C. Cir. 2009) (quoting Brady v. Office of Sergeant at

Arms, 520 F.3d 490, 494 (D.C. Cir. 2008)). Courts instead “must resolve one central question:

Has the employee produced sufficient evidence for a reasonable jury to find that the employer's

asserted non-discriminatory reason was not the actual reason and that the employer intentionally

discriminated against the employee . . . ?” Brady, 520 F.3d at 494. In answering this question,

courts should consider “all the evidence, including ‘(1) the plaintiff's prima facie case; (2) any

evidence the plaintiff presents to attack the employer's proffered explanation for its action; and

(3) any further evidence of discrimination that may be available to the plaintiff (such as

independent evidence of discriminatory statements or attitudes on the part of the employer).’”

Carter v. George Washington Univ., 387 F.3d 872, 878 (D.C. Cir. 2004) (quoting Waterhouse v.

District of Columbia, 298 F.3d 989, 992–93 (D.C. Cir. 2002)).


                                         IV. ANALYSIS

       WMATA moves for summary judgment on all of Norris’s remaining claims. The Court

first addresses Norris’s claims for A. gender discrimination, followed by B. retaliation, C. quid

pro quo sexual harassment, and finally D. hostile work environment. For reasons discussed

below, the Court partially grants the motion. WMATA’s motion for summary judgment is

granted as to gender discrimination and granted as to retaliation with the exception of the

January 2014 demotion and the July 2014 failure to assign to Metro Way. The motion for

summary judgment is denied as to retaliation based on the January 2014 demotion and July 2014

failure to assign to Metro Way, quid pro quo sexual harassment, and hostile work environment.

                                   A. Gender Discrimination

       WMATA contends that Norris cannot prevail on her gender discrimination claim, either

based on her demotion on January 30, 2014 or on her shift and schedule change in July 2014.



                                                 12
Norris argues that there are sufficient disputed facts to support a gender discrimination claim as

to both 1) the January 30, 2014 demotion and 2) the failure to assign her to Metro Way or the

AIT. The Court addresses each argument in turn, and grants WMATA’s motion for summary

judgment in its entirety as to the gender discrimination claim.

                                 1. January 30, 2014 Demotion

       First, with respect to Norris’s demotion from the Assistant Superintendent position on

January 30, 2014, the parties dispute whether Norris has exhausted her administrative remedies

by filing a gender discrimination charge with the EEOC within the 180 days required by Title

VII, 42 U.S.C. § 2000e–5(e)(1). WMATA also provides a legitimate, non-discriminatory reason

for the demotion that Norris argues is pretextual. Because the Court finds that Norris has not

exhausted her administrative remedies, it does not address the reasons for Norris’s demotion.

       Before challenging an unlawful employment practice under Title VII in court, a plaintiff

must first file a charge with the EEOC “within a specified period (either 180 or 300 days,

depending on the State) ‘after the alleged unlawful employment practice occurred[.]’” Ledbetter

v. Goodyear Tire & Rubber Co., 550 U.S. 618, 623–24 (2007) (quoting 42 U.S.C. § 2000e–

5(f)(1)), superseded by statute on other grounds, Lilly Ledbetter Fair Pay Act of 2009, Pub. L.

No. 111–2, 123 Stat. 5 (2009). The parties agree that the applicable period here is 180 days. 4




       4
         An EEOC charge must typically be filed within 300 days of the alleged discrimination
in the District of Columbia, because a work-sharing agreement between the EEOC and the D.C.
Office of Human Rights triggers the 300-day exception to the 180-day rule under 42 U.S.C. §
2000e–5(e)(1). See Griffin v. Acacia Life Ins. Co., 925 A.2d 564, 568–69 n. 13 (D.C. 2007).
However, as an interstate compact, courts have found that WMATA was conferred sovereign
immunity by Virginia, Maryland, and the District of Columbia, and thus that it is not subject to
the D.C. Human Rights Act. See, e.g., Thompson v. WMATA, No. 01-7026, 2001 WL 1154420,
at *1 (D.C. Cir. Aug. 9, 2001). The exception in 42 U.S.C. § 2000e–5(e)(1) therefore does not
apply and the appropriate period for filing an EEOC charge against WMATA is 180 days.


                                                13
       In its motion, WMATA argues that Norris failed to exhaust her administrative remedies

because she was demoted on January 30, 2014, had until July 30, 2014 to file an EEOC charge,

and did not do so until September 16, 2014. See Def.’s Mem. Supp. at 8. Norris retorts that she

filed an EEOC Intake Questionnaire on July 25, 2014, which was sufficient to exhaust her

administrative remedies. See Pl.’s Mem. Opp’n at 23–24. Courts have recognized that the filing

of an intake questionnaire with the EEOC can qualify as a “charge” under Title VII. See, e.g.,

Federal Express Corp. v. Holowecki, 552 U.S. 389, 402 (2008) (finding EEOC intake

questionnaire to qualify as an EEOC “charge” in the context of administrative exhaustion for

ADEA claim); Tucker v. Howard University Hospital, 764 F. Supp. 2d 1, 7 (D.D.C. 2011)

(applying Holowecki to EEOC intake questionnaire for Title VII claim). However, “[a] Title VII

lawsuit following the EEOC charge is limited in scope to claims that are ‘like or reasonably

related to the allegations of the charge and growing out of such allegations.’” Park v. Howard

Univ., 71 F.3d 904, 907 (D.C. Cir. 1995) (quoting Cheek v. Western and Southern Life Ins. Co.,

31 F.3d 497, 500 (7th Cir. 1994)); see also Marshall v. Honeywell Tech. Sols., Inc., 598 F. Supp.
2d 57, 61 (D.D.C. 2009) (finding that EEOC intake questionnaire did not constitute charge when

it did not contain or attach any description of the discriminatory conduct). And “if a filing is to

be deemed a charge it must be reasonably construed as a request for the agency to take remedial

action[.]” Holowecki, 552 U.S. at 402.

       The intake questionnaire Norris points to does not constitute a charge for gender

discrimination as to the January 30, 2014 demotion. Norris filed the intake questionnaire on July

25, 2014, with attachments filed on July 29, 2014. 5 See EEOC Intake Questionnaire at 1, 5. She



       5
          Taking all inferences in Norris’s favor, the Court ignores the discrepancy between the
filing date and the signature on the EEOC Intake Questionnaire.


                                                 14
did check box 2 on the last page of the questionnaire, indicating that she intended to file a charge

of discrimination. See id. at 4. However, while she checked the boxes for age and retaliation in

the section addressing the reasons for her claim of discrimination, she only circled the box for

sex. See id. at 2. And most importantly, in the attachment to the form, she only discussed

discrimination on the basis of age, retaliation (based on the January 30, 2014 demotion), and

briefly mentioned her race as a potential additional motive for discrimination. See id. at 5–7.

She noted in the penultimate paragraph of her attachment that:

       [i]n addition to this age discrimination, I also experienced sexual harassment but I refused
       to support the claim at this time because victims of sexual harassment are victimized and
       conversations with sex topics are known throughout the department. Nevertheless, one of
       my Assistant Superintendents has made several sexual advances to me requiring sex for
       benefits. Conversation is one thing but sexual requests are another.

       Id. at 7. In Holowecki, the plaintiff had submitted a detailed affidavit along with the

intake questionnaire and the filings altogether could be “reasonably construed as a request for the

agency to [act].” Holowecki, 552 U.S. at 402. In Hogan, the plaintiff alleged that she was

discriminated against on the basis of sex and provided specific instances of harassment by a

named employee. See Hogan, 764 F. Supp. 2d at 8. By contrast here, Norris failed to indicate in

any way that she was demoted because of her sex, and specifically indicated on her intake

questionnaire that she did not intend to support a claim for discrimination on the basis of sex.

See EEOC Intake Questionnaire at 7. And even disregarding the first sentence, to the extent the

penultimate paragraph in the attachment indicated any ground for discrimination on the basis of

sex, it was what the Court assumes to be the sexual advances made by Walton. As in Marshall,

where the plaintiff’s “bare allegation of discrimination with nothing else” was insufficient to

constitute a charge, Marshall, 598 F. Supp. 2d at 61, Norris’s intake questionnaire cannot

constitute a charge for discrimination on the basis of sex as to the January 30, 2014 demotion




                                                15
when the only references to it are a circled box on the questionnaire and the mention of

unconnected sexual advances by a supervisor.

        2. July 2014 Shift Change and Failure to Assign to Metro Way and the AIT

       With respect to Norris’s schedule and shift change in July 2014, WMATA argues that

Norris cannot establish she was subjected to an adverse employment action because the change

in schedule “did not affect the terms and conditions of her employment.” Def.’s Mem. Supp. at

10. Norris contends that both the failure to assign her to Metro Way and the AIT were adverse

actions because both assignments would have allowed her to receive overtime pay, and the other

available assignments did not. See Pl.’s Mem. Opp’n at 39. The parties also dispute whether

WMATA has provided a legitimate, non-discriminatory reason for the failure to assign Norris to

either assignment. The Court addresses both arguments, and finds that WMATA has met its

burden and is entitled to summary judgment.

                                 a. Adverse Employment Action

       The D.C. Circuit has emphasized the “two elements for an employment discrimination

case: (i) the plaintiff suffered an adverse employment action (ii) because of the employee’s race,

color, religion, sex, or national origin.” Brady, 520 F.3d at 493. In refining the McDonnell

Douglas framework in Brady, the D.C. Circuit explained that the prima facie case for

discrimination generally becomes irrelevant once an employer has asserted a legitimate, non-

discriminatory reason for an adverse employment action. See Brady, 520 F.3d at 493. But

“[e]ven under the streamlined Brady inquiry, the employee must have ‘suffered an adverse

employment action[.]’” Dreidband v. Nielsen, 319 F. Supp. 3d 314, 320 (D.D.C. 2018) (quoting

Brady, 520 F.3d at 494). WMATA challenges whether the alleged discriminatory acts were




                                                16
adverse in the first place, and the Court must resolve that issue before addressing McDonnell

Douglas’s burden shifting framework.

       An adverse employment action is a “significant change in employment status, such as

hiring, firing, failing to promote, reassignment with significantly different responsibilities, or a

decision causing significant change in benefits.” Douglas v. Donovan, 559 F.3d 549, 552 (D.C.

Cir. 2009) (internal citations and quotations omitted). The harm suffered as a result of the action

must be “objectively tangible, not [p]urely subjective[.]” Shipman v. AMTRAK, 241 F. Supp. 3d
114, 122 (D.D.C. 2017) (quoting Ginger v. District of Columbia, 527 F.3d 1340, 1344 (D.C. Cir.

2008)). As a result, the D.C. Circuit has emphasized that “there are few circumstances in which

a mere lateral transfer can rise to the level of an adverse employment action[.]” Jones v. District

of Columbia Dep’t of Corrections, 429 F.3d 276, 281 (D.C. Cir. 2005). There must be

‘“materially adverse consequences affecting the terms, conditions, or privileges of []

employment’” in connection with the lateral transfer (or denial thereof), and ‘“[m]ere

idiosyncracies of personal preference are not sufficient to state an injury.’” Id. (quoting Brown v.

Body, 199 F.3d 446, 457 (D.C. Cir. 1999)).

       And while overtime work can provide an employee with an objectively tangible monetary

advantage, which could qualify as a material consequence when evaluating the adverseness of a

lateral transfer, “working overtime . . . is not universally regarded as desirable[,]” and imposition

of overtime work on an employee has been found to be an adverse action in some cases. Bell v.

Gonzalez, 398 F. Supp. 2d 78, 97 (D.D.C. 2005) (citing Dickerson v. SecTek, Inc., 238 F. Supp.
2d 66, 76-77 & n. 5 (D.D.C. 2002)). Accordingly, while the loss of overtime can constitute an

adverse action in some circumstances, see, e.g., Walker v. England, 590 F. Supp. 2d 113, 143




                                                  17
(D.D.C. 2008), determining whether it does “is a fact-specific inquiry[,]” Robinson v. District of

Columbia, 275 F. Supp. 3d 95, 105 (D.D.C. 2017).

       Based on the evidence provided by Norris in her opposition, the Court finds that the

failure to assign Norris to the AIT was not an adverse action. Norris argues in her opposition

that she suffered an adverse action because both the Metro Way and the AIT assignments offered

the opportunity for overtime, see Pl.’s Mem. Opp’n at 38–39, but only offers evidence to

support her argument as to the Metro Way assignment. The sum total of the evidence Norris

provides in support of her overtime claim can be summarized in a few sentences. The excerpts

from Norris’s deposition do not mention overtime. See generally Norris Dep. In her deposition,

Walker noted that SOMs did not use to receive overtime but now do, see Walker Dep. 173:16–

174:7, and that “SOMs assigned to [Metro Way] received no additional compensation or benefits

than [sic] SOMs working in other service areas[,]” Walker Dep. 132:7–132:10. Norris stated in

her declaration that the Metro Way assignment offered the opportunity for overtime. See Norris

Decl. ¶ 20. The record before the Court is thus devoid of any evidence supporting the claim that

the AIT assignment was overtime-eligible, while it contains conflicting statements as to whether

the Metro Way assignment was. Similarly, Norris argues in her opposition that she “has

established that she was interested in the [AIT] because of . . . comp overtime eligibility[.]” Pl.’s

Mem. Opp’n at 39. This is also unsupported by any of the evidence Norris provided in support

for her opposition, including in statements she made in her deposition and declaration. The only

reference to Norris’s interest in overtime work is in Norris’s declaration, and it concerns the

Metro Way assignment. See Norris Decl. ¶ 20.

       It is axiomatic that conclusory assertions offered without any evidentiary support at the

summary judgment stage do not establish a genuine issue for trial. See Greene v. Dalton, 164




                                                 18
F.3d 671, 675 (D.C. Cir. 1999). Because Norris does not provide any evidence to support her

assertion that the AIT assignment was eligible for overtime or that she was interested in the

assignment because of the opportunity for overtime it offered, the Court finds that there is no

genuine issue of material fact and that the denial of the AIT assignment was not an adverse

action. On the other hand, although skimpy, Norris did provide some evidence supporting her

argument that the denial of the Metro Way assignment was adverse because of her interest in the

overtime opportunity it offered, and WMATA did not address the overtime argument in its

reply. 6 The Court thus declines to find that the failure to assign her to Metro Way was not

adverse as a matter of law.

                 b. WMATA’s Asserted Legitimate, Non-Discriminatory Reason

       Because Norris has offered sufficient evidence to support her argument that the failure to

assign her to Metro Way was an adverse action, the Court must address McDonnell Douglas’s

burden-shifting framework. WMATA asserts a legitimate, non-discriminatory reason for the

failure to assign, and the Court must therefore “resolve [the] central question” of whether Norris

“produced sufficient evidence for a reasonable jury to find that the employer's asserted non-

discriminatory reason was not the actual reason and that [WMATA] intentionally discriminated

against [her][.]” Brady, 520 F.3d at 494. Norris cannot show that she was not selected for Metro

Way because of her gender, and the Court accordingly finds for WMATA.




       6
         The Court notes that, in order to address the subjectivity inherent in overtime
considerations, other courts in this circuit have found loss of overtime to be an adverse
employment action only when “the trier of fact could reasonably conclude that plaintiff in the
past sought opportunities for overtime pay or it was otherwise known to defendant that plaintiff
desired such opportunities.” Bell, 398 F. Supp. 2d at 97; see also Robinson, 275 F. Supp. 3d at
105–06 (applying Bell to find that repeated denial of Plaintiff’s overtime requests constituted
adverse employment action).


                                                19
       WMATA argues in its motion that, following the elimination of the “pick” in 2013,

“work assignments were distributed based on skills/experience level of the individual and the

operational needs of the department.” Def.’s Mem. Supp. at 11. It contends that candidates for

the Metro Way assignment were thus selected according to those operational needs. See id. In

her opposition, Norris argues that the stated reason is a pretext, and points to “several employees

with less experience and skills as an [sic] SOM . . . and under the age of 40” who were selected

instead of her. Pl.’s Mem. Opp’n at 39. WMATA retorts in its reply that two of four employees

chosen for Metro Way were women, and that all four “were better fits for the program.” Def.’s

Reply at 6.

       On one hand, Norris has provided evidence to dispute WMATA’s asserted legitimate,

non-discriminatory reason for the failure to assign her to Metro Way. While WMATA argues

that work assignments were distributed in part based on experience, Norris points out, and

WMATA does not dispute, that the four employees selected for the Metro Way assignment had

much less experience than she did. See Pl.’s Mem. Supp. at 40; Pl.’s Work Assignment Sheet at

4. WMATA asserts in its reply that the employees selected were “better fits for the program[,]”

but does not support that assertion with any evidence from the record. Def.’s Reply at 6. 7

WMATA does not explain in any way how the individuals selected were better skilled than

Norris or better fit WMATA’s operational needs. There is therefore a dispute as to the validity

of its asserted legitimate, non-discriminatory reason.



       7
         In its reply, WMATA cites to its response to Norris’s third interrogatory in support for
the claim that the employees selected were better qualified. See Def.’s Reply at 6. However, its
response to the third interrogatory is a table listing the name, sex, and date of birth of all
employees selected for Metro Way between 2014 and 2017. See Def.’s Resps. To Pl.’s
Interrogs. ¶ 3, Pl.’s Ex. 11, ECF No. 19. The table does not offer any evidence to support the
claim that those employees were better qualified than Norris.


                                                20
       On the other hand, Norris does not point to any evidence suggesting that the asserted

legitimate, non-discriminatory reason was a pretext for gender discrimination. To prevail once

an employer has asserted a legitimate, non-discriminatory reason for an adverse employment

action, the employee must show that the reason was pretext and that the actual motive was

discrimination. See Brady, 520 F.3d at 494. And when an employer selects for a position or for

promotion an employee of the same protected category as the complaining employee, there is a

strong inference against discrimination. See Murray v. Gilmore, 406 F.3d 708, 715 (D.C Cir.

2005) (finding that employee’s claim for discriminatory termination on the basis of race could

not survive summary judgment because, even assuming pretext, she was replaced by another

employee of the same race); Brown v. Brody, 199 F.3d 446, 451 (D.C. Cir. 1999), abrogated on

other grounds by Burlington Northern & Santa Fe Ry., 548 U.S. at 53 (finding with respect to

employee’s non-selection for desirable transfer that district court “correctly observed that any

sexual discrimination claim would be baseless because two of the three employees selected for

that transfer were women”).

       In Murray, the D.C. Circuit emphasized that its ruling “[did] not mean that a jury could

never infer discrimination when the plaintiff was replaced by a member of the same protected

class[,]” and gave the example of a situation where an employer “fired ten African–American

employees for pretextual reasons and replaced them with nine whites and one African

American.” 406 F.3d at 715. Under those circumstances, the D.C. Circuit explained that the

employee replaced by an African-American could “most likely” survive summary judgment. Id.

However, since the plaintiff in Murray had provided no evidence to suggest such a situation at

the summary judgment phase, the D.C. Circuit found that no reasonable jury could infer race

discrimination from her firing. See id. Here, Norris’s situation is similar to the plaintiff’s in




                                                 21
Murray. While all four employees selected for Metro Way appear to have been young and

inexperienced compared to Norris, it is uncontested that two of the four were women. See Pl.’s

Mem. Opp’n at 40; Def.’s Reply at 6. As in Murray, Norris does not provide any evidence of

gender discrimination to counter the strong inference against discrimination their selection

creates. The Court accordingly grants summary judgment to WMATA.

       Because Norris did not exhaust her administrative remedies with respect to the January

30, 2014 demotion, the July 2014 failure to assign Norris to the AIT did not constitute an adverse

action, and Norris cannot overcome WMATA’s asserted legitimate, non-discriminatory reason

for the July 2014 failure to assign her to Metro Way, the Court grants the motion for summary

judgment in its entirety as to the gender discrimination claim.

                                          B. Retaliation

       As with Norris’s gender discrimination claim, WMATA contends that Norris cannot

prevail on her retaliation claim. Norris, however, points to the January 30, 2014 demotion,

failure to assign to Metro Way, and failure to assign to the AIT, as sufficient to support her

retaliation claim. For the reasons stated below, the Court denies the motion for summary

judgment as to the January 30, 2014 demotion and July 2014 failure to assign to Metro Way, but

otherwise grants it.

                                 1. January 30, 2014 Demotion

       Inexplicably, despite Norris stating that her retaliation claim is in part based on the

January 30, 2014 demotion on multiple occasions in this litigation, including in her opposition to

the motion for summary judgment, see Pl.’s Mem. Opp’n at 22–23, WMATA entirely fails to

address the argument in either the motion or its reply. However, WMATA does argue that it has

a legitimate, non-discriminatory reason for Norris’s demotion in response to her gender




                                                 22
discrimination claim. See Def.’s Reply at 4–5. The Court, therefore, considers whether Norris

has provided sufficient evidence for a reasonable jury to find that the asserted reason was a

pretext for retaliation. The Court finds that she has.

       To establish a prima facie case of retaliation, Norris must show “that (1) she engaged in

statutorily protected activity; (2) her employer took an adverse personnel action against her; and

(3) a causal connection exists between the two.” Carney v. American Univ., 151 F.3d 1090,

1095 (D.C. Cir. 1998) (citing Mitchell v. Baldrige, 759 F.2d 80, 86 (D.C. Cir. 1985)). Informally

complaining to an employer about discrimination is covered as a protected activity under Title

VII, see, e.g., Richardson v. Gutierrez, 477 F. Supp. 2d 22, 27 (D.D.C. 2007), and showing

temporal proximity between the protected activity and the adverse action is sufficient to satisfy

the causal connection requirement, see Carney, 151 F.3d at 1095. WMATA presents no

arguments to refute that Norris met her prima facie case, but it does point to a legitimate, non-

discriminatory reason for the demotion in the form of the January 30, 2014 demotion memo.

Under the McDonnell Douglas framework, the Court must therefore assess whether Norris has

provided sufficient evidence to reasonably suggest that the stated reason was a pretext,

considering both the prima facie case, evidence that the stated reason is incorrect, and any other

evidence. See Carter, 387 F.3d at 878.

       Norris has provided sufficient evidence challenging the asserted non-retaliatory reason

for her demotion to survive summary judgment. First, Norris asserts in her declaration that she

complained of harassment to Harrington and Baker on several occasions, including on January

27, 2014, see Norris Decl. ¶ 12–13, and WMATA makes no argument to refute that the

complaints occurred. The undisputed facts thus show that Norris’s demotion was an adverse

action causally connected to protected activity that occurred just a few days earlier. Second,




                                                 23
WMATA points to the January 30, 2014 demotion memo to support its claim that Norris was

demoted because she performed inadequately during her probationary period. See Def.’s Reply

4–6. However, Norris provides evidence casting doubt on the legitimacy of each example of

conduct that WMATA claims forms the basis for its non-retaliatory reason.

       The demotion memo states that Norris repeatedly communicated with staff without first

clearing the communications with Harrington, despite Harrington giving Norris a verbal warning

on the issue following a December 2, 2013 communication, see Demotion Memo at 1, and Norris

herself acknowledges that she received a “verbal warning or a directive to refrain from sending .

. . emails to staff without prior approval[.]” Norris Dep. 82:3–82:11. But Norris also states that

she followed the directive, see id., and provides e-mails sent between December 2013 and

January 2014 showing that she requested approval on a variety of communications, see Approval

E-mails, Pl.’s Ex. 6, ECF No. 19. Norris also asserts that she followed the directive in her

declaration. See Norris Decl. ¶ 16. WMATA argues that Norris’s evidence is unconvincing but

provides no contrary evidence in its reply. See Def.’s Reply at 5–6.

       WMATA further supports the demotion by pointing to complaints for harassment made

by two SOMs against Norris in January 2014, “which [WMATA] . . . concluded as having

merit.” Demotion Memo at 1. Norris first rebuts this assertion by pointing to a letter written by

one of the complaining SOMs, Claire Fenelus, indicating that her complaint was resolved at a

meeting prior to Norris’s demotion. See Fenelus Letter. WMATA notes in its reply that

Fenelus’s letter “uses hindsight to rationalize Ms. Fenelus’ filing of her . . . claim” but “does not

invalidate that a . . . claim was filed.” Def.’s Reply at 5. 8 However, WMATA does not contest


       8
        While the Court notes that Fenelus’s letter is unsworn, it is up to the parties to object to
the admissibility of evidence under Fed. R. Civ. P. 56(c)(2). Because WMATA has not objected,
the Court considers the Fenelus letter in its determination.


                                                 24
that the letter contradicts the demotion memo’s assertion that WMATA found Fenelus’s

harassment claim to have merit after the meeting. With respect to the complaint by the other

SOM, Sharron Young, WMATA supports the demotion by reference to a meeting held with

WMATA’s Office of Equal Employment and Employee Relations (“EEOR”) where Norris

allegedly declined to discuss the matter. See Demotion Memo at 2. But Norris states in her

deposition that Young’s harassment charge was dropped at the conclusion of the meeting. See

Suppl. Norris Dep. 29:7–29:10.

       Finally, WMATA justifies the demotion by arguing that Norris verbally approved hotel

stays for SOMs without authorization on January 21, 2014 and was involved in a dispute with

Pinkard on January 22, 2014, see Demotion Memo at 2, both of which Norris denies, see Norris

Decl. ¶ 16. Again, WMATA provides no supporting evidence in reply.

       Several courts have found that an employee who challenges an asserted legitimate, non-

discriminatory reason only by providing evidence in the form of subjective, “self-serving and

conclusory statement[s]” denying the asserted reason does not establish a genuine issue of

material fact that can survive summary judgment. E.g. Hastie v. Henderson, 121 F. Supp. 2d 72,

81 (D.D.C. 2000); Akridge v. Gallaudet Univ., 729 F. Supp. 2d 172, 182 (D.D.C. 2010).

However, the D.C. Circuit has also emphasized that “‘there is no rule of law that the testimony of

a discrimination plaintiff, standing alone, can never make out a case of discrimination that could

withstand a summary judgment motion.’” Desmond v. Mukasey, 530 F.3d 944, 964 (D.C. Cir.

2008) (quoting George, 407 F.3d at 413). In Hastie, the plaintiff asserted without any supporting

evidence that she had completed more work than another employee who had received a higher

performance rating than her. See Hastie, 121 F. Supp. 2d at 80–81. In Akridge, the plaintiff

stated in her deposition that she was better qualified than other candidates for the same position




                                                25
but provided no evidence to back that assertion. See Akridge, 729 F. Supp. 2d at 182. By

contrast, Norris does not make subjective, conclusory statements regarding circumstances over

which she lacks personal knowledge, but rather denies that she engaged in specific acts.

       Moreover, as in Desmond, Norris’s statements are backed in several instances with

additional evidence. In Desmond, a former FBI trainee challenged his dismissal for failure to

“meet the suitability requirements of emotional maturity and cooperativeness.” Desmond, 530
F.3d at 952. Desmond challenged each alleged instance of improper conduct mentioned in his

dismissal letter, and provided evidence in the form of deposition testimony by FBI agents to

support his own statements. See id. at 963. Norris similarly backs her statements with copies of

e-mails and with a letter by one of the employees involved in the events alleged to form the basis

for her termination. And Norris’s performance evaluation for 2013 is devoid of any comment

mirroring those in the demotion memo, see 2013 Performance Evaluation, Pl.’s Ex. 4, ECF No.

19, despite the fact that the performance evaluation was completed in May 2014 and that several

of the alleged instances of improper conduct described in the demotion memo occurred in

December 2013. 9 The performance evaluation fails to mention a failure to comply with

supervisory directive or an inability to work well with subordinates. See id. Instead, not only

did Norris receive an overall performance rating of “solid performer[,]” see id. at 9, but mistakes




       9
          It is unclear whether Norris’s 2013 performance evaluation covered only her
performance as a SOM or both her performance as a SOM and as an assistant superintendent.
The evaluation form states that Norris’s role is “Service Operations Manager[,]” but also that the
performance period is from January 1, 2013 to December 31, 2013, a month after Norris
transitioned to assistant superintendent. See 2013 Performance Evaluation. Drawing “all
justifiable inferences . . . in [her] favor” at the summary judgment phase, Anderson v. Liberty
Lobby, Inc., 477 U.S. 242, 255 (1986), the Court infers that the performance evaluation covered
the assistant superintendent position because Norris changed positions on December 1, 2013.


                                                26
in the score calculation for her overall rating apparently prevented her from obtaining an accurate

rating of “role model[,]” see id.; Walker Dep. 100:17–105:20.

       And finally, Norris has provided evidence that supports an inference of retaliatory intent.

In addition to the extremely short period of time between the time she raised her complaints and

her demotion, Norris further alleges that Baker told her during her time as an Assistant

Superintendent that she was “documenting” and therefore could not be trusted. See Norris Dep.

76:16–77:13. None of this is rebutted by WMATA in its reply.

       Given that WMATA’s asserted legitimate, non-retaliatory reason for Norris’s demotion is

supported solely by the demotion memo, see Def.’s Reply at 4, and that Norris has put forward

evidence both rebutting the asserted reason and suggesting a retaliatory motive, there remains a

genuine issue of material fact as to the reason for the demotion and a reasonable juror could

conclude that retaliation was the actual motive. Consequently, the Court denies summary

judgment on the retaliation claim as to the January 30, 2014 demotion.

         2. July 2014 Shift Change and Failure to Assign to Metro Way or the AIT

       As with Norris’s gender discrimination claim, WMATA argues that it is entitled to

summary judgment because the July 2014 shift change was not an adverse action supporting a

claim for retaliation under Title VII, and because it has a legitimate, non-retaliatory reason for

Norris’s non-selections. In response, Norris again claims that the lost opportunity for overtime

created by the AIT and MetroWay assignments is sufficient for the shift change to be adverse,

and argues that the proffered legitimate, non-retaliatory reason is a pretext for retaliation. The

Court denies summary judgment as to the failure to assign to Metro Way but otherwise grants it.

       “In the retaliation context, an ‘adverse action’ has a broader meaning than in a

discrimination context.” Boone v. MountainMade Found. 64 F. Supp. 3d 216, 232 (D.D.C.




                                                 27
2014) (quoting Baird v. Gotbaum, 662 F.3d 1246, 1248–49 (D.C. Cir. 2011)). An employment

action can be adverse in the context of a retaliation claim if the alleged retaliatory act “well

might have ‘dissuaded a reasonable worker from making or supporting a charge of

discrimination.’” Burlington Northern & Santa Fe Ry. v. White, 548 U.S. 53, 68,

(2006) (quoting Rochon v. Gonzales, 438 F.3d 1211, 1219 (D.C. Cir. 2006)). Norris fails to meet

even this more permissive standard with regards to the failure to assign her to the AIT.

       As discussed in part IV.A.2., Norris only supports her argument that the failure to assign

her to the AIT or Metro Way was sufficiently adverse by arguing that her non-selection to these

two positions denied her the opportunity to earn overtime. This argument is supported only by

two sentences in her declaration, noting 1) that Metro Way was overtime-eligible, and 2) that she

was interested in Metro Way because of that overtime eligibility. See Norris Decl. ¶ 20. Absent

any evidence regarding the availability or desirability of overtime for the AIT, the Court finds

that Norris’s non-selection to the AIT was not adverse. Because Norris did support her argument

that her non-selection to Metro Way was adverse, the Court turns to McDonnell Douglas’s

burden-shifting framework. The Court accordingly considers whether Norris has provided

sufficient evidence to reasonably suggest that the stated reason for her non-selection to Metro

Way was a pretext concealing retaliation, considering both the prima facie case, evidence that

the stated reason is incorrect, and any other evidence. See Carter, 387 F.3d at 878.

       As an initial matter, it is unclear whether Norris has established her prima facie case of

retaliation. Norris must show “that (1) she engaged in statutorily protected activity; (2) her

employer took an adverse personnel action against her; and (3) a causal connection exists

between the two.” Carney v. American Univ., 151 F.3d 1090, 1095 (D.C. Cir. 1998) (citing

Mitchell v. Baldrige, 759 F.2d 80, 86 (D.C. Cir. 1985)). Norris argues that she engaged in




                                                 28
protected activity as late as April 2014, see Pl.’s Mem. Opp. at 38, and the non-selection to

Metro Way occurred at some point in mid-to-late July, compare Work Selection Choices

(selecting a Metro Way shift as a preferred assignment as of July 16, 2014), with July 29, 2014

Harrington E-mail (indicating as of July 29, 2014 that Norris did not get the Metro Way

assignment). Taking all inferences in Norris’s favor, and assuming that her April 2014

complaint occurred towards the end of April, at a minimum two and a half months elapsed

between Norris’s protected conduct and her non-selection to Metro Way.

       Norris contends that a causal connection exists “because of the short two-month period

between the two events[,]” and cites to caselaw in this circuit supporting that position. Pl.’s

Mem. Opp’n at 39. But without more, it is unclear whether a gap of two and a half months is

sufficient to support an inference of retaliation. Compare Taylor v. Solis, 571 F.3d 1313, 1322

(D.C. Cir. 2009) (noting when considering two and a half months gap that “an inference of

retaliatory motive based upon the ‘mere proximity’ in time . . . would be untenable on the record

here”), and Walker v. Johnson, 798 F.3d 1085, 1093 (D.C. Cir. 2015) (explaining that the D.C.

Circuit “previously rejected as ‘untenable’” an inference of retaliation based upon a two and a

half month gap, and rejecting inference of retaliation when protected activity occurred on April 7

and adverse action on June 25) (quoting Taylor, 571 F.3d at 1322), with Hamilton v. Geithner,

666 F.3d 1344, 1357–58 (noting that the D.C. Circuit has not established a bright-line rule and

“[i]nstead . . . evaluate[s] the specific facts of each case to determine whether inferring causation

is appropriate”), and Kilby-Robb v. Devos, 247 F. Supp. 3d 115, 129 (D.D.C. 2017) (noting that

“to rely on temporal proximity to prove causal relation, the temporal proximity must be ‘very

close’—generally less than three months) (quoting Lane v. Vasquez, 961 F. Supp. 2d 55, 67




                                                 29
(D.D.C. 2013)). The Court does not resolve this issue because WMATA does not address it in

its reply.

        On the other hand, as discussed in part IV.A.2., Norris provides evidence to dispute the

alleged legitimate, non-retaliatory reason for her non-selection to Metro Way. WMATA argues

that work assignments were distributed based on skills, experience, and the needs of the business

during the July 2014 assignment process, Def.’s Mem. Supp. at 11, but Norris points out that she

had vastly more experience than the four employees selected for the Metro Way assignment, see

Pl.’s Mem. Opp’n. at 40. In July 2014, Norris had over a decade of experience as a SOM, while

the four employees selected all had very low seniority at WMATA. See October 20, 2014 Pick

Spreadsheet. One of the selected employees, Shikeara DeCruise, had been a SOM for less than a

year. See Walker Dep. 134:2–134:6. WMATA summarily argues that the four employees were

more qualified in its reply but does not explain why, or provide any evidence to support its

argument that they provided a “better fit[].” Def.’s Reply at 6. When challenging an asserted

legitimate, non-retaliatory reason based on qualifications, a qualifications gap between the

Plaintiff and the employee selected can justify an inference of retaliation when it is “great

enough to be inherently indicative” of retaliation. Porter v. Shah, 606 F.3d 809, 816 (D.C. Cir.

2010) (citing Adeyemi v. District of Columbia, 525 F.3d 1222, 1227 (D.C. Cir. 2008)). Here,

Norris argues that she had significantly more seniority than all the selected employees, and

vastly more experience as a SOM than at least one of them. WMATA fails to respond to the

argument in its reply, or to point to any evidence of the selected employees’ better qualifications.

The evidence on the record thus indicates that there is a dispute of material fact as to whether

WMATA’s professed legitimate, non-retaliatory reason was a pretext for retaliation.




                                                 30
       WMATA alternatively argues that Norris cannot prevail on her retaliation claim because

there is “no evidence that the manager who made the selection, Mr. William Proctor, had any

idea that [she] was engaging in protected activity.” Def.’s Reply at 6. The evidence on the

record contradicts WMATA’s assertion as to who was responsible for the Metro Way selection.

WMATA does provide evidence that Proctor was solely responsible for assigning employees to

Metro Way. See Baker Aff. ¶¶ 23–24. However, one of the facts the parties indicated was not in

dispute is that “Assistant Superintendents worked collaboratively with the Superintendent of Bus

Services to identify and recommend the work assignment for each SOM. Recommendations

were then submitted to Director Baker for review and approval.” Pl.’s Statement of Facts ¶ 10.

This supposedly undisputed fact suggests that Baker, who was aware of multiple instances of

protected activity by Norris, was the one with ultimate approval authority for Metro Way. There

is therefore a dispute of material fact as to who had final say with regards to the Metro Way

assignment, and WMATA’s argument fails.

       Because there is sufficient dispute with respect to WMATA’s asserted legitimate, non-

retaliatory reason for the Metro Way non-selection for a jury to reasonably find it to be false and

a pretext for retaliation, the Court denies summary judgment as to retaliation based on the failure

to assign Norris to Metro Way.

                             C. Quid Pro Quo Sexual Harassment

       Norris brought a claim for quid pro quo sexual harassment based on Walton’s alleged

June 2014 statements offering to get her a spot on the AIT in exchange for sexual favors and her




                                                31
subsequent non-selection to the AIT. 10 WMATA contends that Walton’s lack of ultimate control

over the AIT assignment process entitles it to summary judgment. The Court disagrees.

       “[T]he gravamen of a quid pro quo claim is that a tangible job benefit or privilege is

conditioned on an employee's submission to sexual blackmail and that adverse [employment]

consequences follow from the employee's refusal.” Burton v. Batista, 339 F. Supp. 2d 97, 109

(D.D.C. 2004) (quoting Gary v. Long, 59 F.3d 1391, 1396 (D.C. Cir. 1995)). Under the

McDonnell Douglas burden-shifting framework, 11 the plaintiff must first make out its prima

facie case, and show 1) that she was a member of a protected class; 2) that she was subjected to

unwelcome sexual advances or requests for sexual favors; (3) that the harassment complained of

was based on sex; (4) that the employee's submission to the unwelcome advances was an express

or implied condition for receiving job benefits or that the employee's refusal to submit to the



       10
          In her responses to WMATA’s interrogatories, Norris indicated that “[t]he sexual
harassment claim was dropped since WMATA reported Alfonzo Walton did not play a part in
denying Plaintiff the opportunity to work the accident investigation assignment.” Pl.’s Resps.
Def. Interrogs. ¶ 5, Pl.’s Ex. 9, ECF No. 19. However, in response to WMATA’s Motion for
Summary Judgment, Norris now asserts that the claim is not waived after all, because “additional
evidence has developed after answering her interrogatories.” Pl.’s Mem. Opp’n at 40 n.6. Norris
never amended her complaint or otherwise indicated to the Court that she intended to drop the
claim, and WMATA does not contend that it was prejudiced by the waiver’s retraction at the
summary judgment stage. WMATA also presents substantive arguments regarding the claim in
its motion and reply. The Court will therefore review Norris’s arguments against summary
judgment. However, the Court notes that under the Federal Rules of Civil Procedure, a party is
required to supplement its responses to interrogatories “in a timely manner if the party learns that
in some material respect the . . . response is incomplete or incorrect[.]” Fed. R. Civ .P. 26(e). If
Norris did not supplement her responses to WMATA’s interrogatories after discovering
additional evidence, she failed to comply with the clear requirements of Rule 26.
       11
           The D.C. Circuit has not expressly indicated whether the burden-shifting standard of
McDonnell Douglas applies to quid pro quo sexual harassment claims. However, several other
circuits and courts in this circuit have analyzed quid pro quo sexual harassment claims under
McDonnell Douglas. See, e.g., Heyne v. Caruso, 69 F.3d 1475, 1478–79 (9th Cir. 1995);
Spencer v. General Elec. Co., 894 F.2d 651, 659 (4th Cir. 1990), abrogated on other grounds by
Farrar v. Hobby, 506 U.S. 103 (1992); Akonji v. Unity Healthcare, 517 F. Supp. 2d 83, 93–94
(D.D.C. 2007).


                                                32
supervisor's sexual demands resulted in an adverse job consequence; and (5) that respondeat

superior liability exists. See Stone-Clark v. Blackhawk, Inc., 460 F. Supp. 2d 91, 95 (D.D.C.

2006). WMATA argues that Norris has not satisfied elements 2 and 4 of her prima facie case

because her allegations of sexual harassment were unverified and because Walton was not the

ultimate decisionmaker for the AIT assignment. 12

         First, WMATA argues that Norris was not subjected to sexual advances or sexual favors.

WMATA notes that “[a]fter being interviewed for a different sexual harassment investigation,

Plaintiff . . . filed her own claim of sexual harassment[.]” Def.’s Mem. Supp. at 4. WMATA

also points out that it “promptly conducted its investigation . . . and concluded there was no

evidence to support . . . sexual harassment.” Id. at 5. But while the timing of Norris’s sexual

harassment claim and the results of WMATA’s subsequent investigation may be relevant to the

veracity of that claim, the Court cannot make credibility determinations on summary judgment.

See Czekalski, 475 F.3d at 363. WMATA’s argument as to element 2 of the prima facie case is

essentially an attack on Norris’s credibility, because it is her word against Walton’s. The Court

will not address it at the summary judgment stage, and will leave the credibility determination

for trial. 13


         12
          WMATA does not make any arguments as to whether the AIT assignment was a “job
benefit” or whether Norris’s non-selection to the AIT was an “adverse job consequence.”
WMATA also does not indicate whether either standard is equivalent to the “adverse
employment action” standard in a discrimination or retaliation claim. Because WMATA does
not make the argument, the Court does not consider it.
         13
          Besides, the Court notes that Norris has corroborating evidence to support her
allegations. The WMATA employee who interviewed Norris regarding her allegations against
Walton noted that Norris “reiterated a lot of what [the employee] heard from other female
witnesses about how Mr. Walton spoke to women, flirted, was very unprofessional[.]” Walker
Dep. 166:7–166:10. And WMATA itself acknowledged in its responses to Norris’s
interrogatories that “[t]he investigation revealed that it is highly unusual that several women,
who have worked with a male colleague, would accuse him of sexual harassment, if nonce [sic]
has ever occurred.” Def.’s Resps. to Pl.’s Interrogs. ¶ 9.


                                                33
       Second, WMATA contends that Walton did not have the authority to appoint Norris to

the AIT, because the assistant superintendents worked together to recommend candidates for

Baker’s final approval. See Def.’s Mem. Supp. at 5. However, while Norris does not dispute

the process through which AIT assignments were made, see Pl.’s Statement of Facts ¶¶ 14–15,

she notes that 1) Walton was one of the employees involved in making the recommendations for

the AIT assignment, and 2) she has evidence indicating that Walton played a role in her not

receiving the assignment. See Pl.’s Mem. Opp’n at 41–42. In the July 29, 2014 e-mail,

Harrington told Norris that she was not selected “based on [her] comments given to Mr. Walton”

about her preference to stay in Virginia. July 29, 2014 Harrington E-mail. Taking all inferences

in Norris’s favor, it would not be unreasonable for a jury to believe that Walton was directly

responsible for Norris not being recommended for the AIT assignment, by making comments to

others involved in the selection process to ensure that she would not be considered.

       WMATA does not provide a legitimate reason for Norris’s non-selection in response to

her retaliation claim, but since it did so in response to her gender discrimination claim based on

the same event, the Court briefly addresses it. In its motion, WMATA argues that it selected

SOMs for the AIT “based on the operational needs of the department and in consideration of

[Norris’s] written choices.” Def.’s Mem. Supp. at 11. WMATA notes that “[n]one of the AIT

assignments were located in the Four Mile Region,” when Norris “expressed a desire in her

written choices to remain in the Four Mile Region.” Id. It concludes that “an appointment to the

AIT would have been inconsistent with Plaintiff’s written preferences” and that Norris ultimately

received an assignment from her list of preferences. Id. WMATA supports its claims regarding

the AIT assignment’s availability with a spreadsheet of July 2014 work assignments, showing no

AIT assignment in the Four Mile Region. See Def.’s Work Assignment Spreadsheet, Def.’s Ex.




                                                34
3, ECF No. 17. But Norris retorts in her opposition that there were AIT assignments in the Four

Mile Region, and supports her allegations with a version of the very same spreadsheet containing

additional pages showing that two employees assigned to the AIT in July 2014 worked out of the

Four Mile Region. See Pl.’s Work Assignment Sheet. Because Norris provides evidence that

directly contradicts the asserted legitimate, non-discriminatory reason, a reasonable juror could

find that the asserted reason is a pretext covering up quid pro quo sexual harassment. 14

                                 D. Hostile Work Environment

       WMATA argues that it is entitled to summary judgment on Norris’s hostile work

environment claim because the single instance of alleged sexual harassment by Walton is not

enough to create a hostile work environment. Def.’s Mem. Supp. at 6–7. Norris retorts that the

claim is supported not just by Walton’s actions and her non-selection to the AIT, but also by a

multitude of other incidents between January and July 2014. See Pl.’s Mem. Opp’n at 43–44.

Because the evidence in the record, when taking all inferences in Norris’s favor, points to

pervasive enough conduct to reasonably be perceived to constitute a hostile work environment,

the Court denies the motion for summary judgment as to the hostile work environment claim.




       14
           WMATA advances a different argument in its reply, and instead claims that Norris was
not assigned to the AIT because “she selected shifts that were not compatible to the Accident
Team” and WMATA honored “her desire to remain on those exact shifts[.]” Def.’s Reply at 6
(citing Work Selection Choices). This argument is also unavailing. First, courts generally
decline to consider arguments raised for the first time in a reply brief. See, e.g., Dorriz v.
District of Columbia, 133 F. Supp. 3d 186, 196 (D.D.C. 2015) (citing Am. Wildlands v.
Kempthorne, 530 F.3d 991 (D.C. Cir. 2008) and rejecting summary judgment on the basis of
arguments raised in reply). Second, Norris indicated in her deposition that the AIT assignment
could not be selected on the work preferences form employees filled out in July 2014. See
Norris Dep. 135:1–135:14. WMATA does not provide any evidence to the contrary. A
reasonable juror could therefore find that this second asserted legitimate, non-retaliatory reason
is false and a pretext for retaliation.


                                                35
       To make a prima facie case of hostile work environment under Title VII, an employee

must establish “(1) [that] the employee was a member of a protected class; (2) [that] the

employee was subjected to unwelcome sexual harassment; (3) [that] the harassment complained

of was based upon sex; (4) [that] the charged sexual harassment had the effect of unreasonably

interfering with the plaintiff's work performance and creating an intimidating, hostile, or

offensive working environment; and (5) the existence of respondeat superior liability.” Lyles v.

District of Columbia, 17 F. Supp. 3d 59, 67 (D.D.C. 2014) (quoting Davis v. Coastal Intern.

Sec., Inc., 275 F.3d 1119, 1122 (D.C. Cir. 2002)). Importantly, sexual harassment rises to the

level of creating a hostile work environment “only if it is ‘so severe or pervasive as to alter the

conditions of the victim’s employment and create an abusive working environment.’”

Taylor, 571 F.3d at 1318 (quoting Meritor Sav. Bank v. Vinson, 477 U.S. 57, 67 (1986)). Courts

must “look[ ] to the totality of the circumstances, including the frequency of the discriminatory

conduct, its severity, its offensiveness, and whether it interferes with an employee’s work

performance.” Baloch, 550 F.3d at 1201.

       WMATA argues that the single allegation of sexual harassment by Walton is not

sufficiently severe or pervasive to alter the conditions of Norris’s employment. See Def.’s Reply

at 6. However, when considering all the evidence, Norris points to multiple instances of conduct

that together could be reasonably construed as pervasive enough to support a claim for hostile

work environment. In her opposition, Norris alleges that she was subjected to unwelcome sexual

advances by Walton, who offered to get her the AIT position if she would “keep a secret from

[her] husband” and “give [him] some of that[.]” Pl.’s Mem. Opp’n at 43. In connection with her

demotion, she alleges that her request for a meeting with Fenelus was delayed for 30 days. See

id. at 44. After she was demoted, she alleges that she was “returned to BLTR under the




                                                 36
supervision of Ms. Pinkard, who provided supporting information for [her] demotion[,]” id. at

43, her leave requests went unanswered for a lengthy period of time without explanation, see id.

at 44, her schedule adjustment requests were denied, see id., she was denied an open slot on a

Four Mile shift, see id., an early straight shift was eliminated in May 2014, see id., and she was

“assigned to a very dirty old vehicle and refused detail services for the vehicle.” Id. And finally

in connection with the July 2014 assignment process, Norris alleges that she was denied the AIT

and Metro Way assignment, and received her sixth choice for a work assignment. See id.

       Beyond the arguments made in Norris’s opposition, the record before the Court contains

a number of significant additional facts. Norris mentioned in her EEOC charge that “Walton

would regularly, when speaking to her, make inappropriate and sexually explicit and offensive

comments[,]” see EEOC Charge at 3, and in her WMATA complaint she noted that the June

2014 advances were “not the first time Mr. Walton made sexual advances towards [her][,]”

WMATA Formal Discrimination Complaint at 2. In the complaint in this case, Norris similarly

stated that Walton had made inappropriate comments to her starting in May 2014, including that

her and her husband “ain’t doing nothing” and she “ought to give [him] some.” Compl. ¶ 67.

She stated that Walton had placed his hand on her knee on several occasions. See Compl. ¶ 78.

And WMATA itself noted in October 2014 that Norris had reported that “after [she] began

reporting to Mr. Walton, he began asking [her] for sexual favors[,] . . . frequently talked about

sex[,] . . . [and] would sometimes put his hand on [her] knee[] during conversations.” October

21, 2014 WMATA Findings Letter, Def.’s Ex. 6, ECF No. 17. WMATA also acknowledged that

Walton was disciplined for sexually harassing another SOM. Walker Dep. 108:15–108:21. In

the course of that investigation, WMATA “heard from other female witnesses about how Mr.

Walton spoke to women, flirted, [and] was very unprofessional[.]” Id. at 166:4–166:14. Walton




                                                37
received a fifteen day suspension and a 6-month suspension of his supervisory duties, but

WMATA’s EEOR did not recommend a demotion—and Walton was not demoted—in part due

to the fact that “within . . . the bus department, there’s a lot of fraternization” that the EEOR had

to take into consideration. Id. at 109:1–109:16.

       Taking all inferences in Norris’s favor, the record thus points to 1) one instance of sexual

advances by Walton in June 2014, the rejection of which may have caused Norris to lose a

position on the AIT team, and 2) multiple instances of harassing verbal and physical conduct by

Walton over the prior months, including sexual advances and touching Norris on the knee on

several occasions. This goes well beyond the “single proposition by an assistant superintendent”

that WMATA contends forms the basis for Norris’s claim. Pl’s Mem. Supp. at 6.

       In this circuit, “even multiple instances of physical contact and sexual advances may not

be sufficient” to sustain a hostile work environment claim, and “incidents involving only verbal

comments . . . must generally be quite pervasive and severe to be actionable.” Bergbauer v.

Mabus, 934 F. Supp. 2d 55, 77 (D.D.C. 2013). 15 Courts in this circuit have accordingly granted

employers summary judgment on hostile work environment claims involving multiple isolated

incidents. See, e.g., Akonji, 517 F. Supp. 2d at 97–99 (finding no hostile work environment

despite five distinct instances of sexual harassment by co-workers over eighteen months,


       15
           On the other hand, the D.C. Circuit recently suggested that a single, extremely severe
verbal comment alone could support a hostile work environment claim in the race discrimination
context, which begs the question whether sufficiently severe, isolated instances of sexual
harassment may do so as well. See Ayissi-Etoh v. Fannie Mae, 712 F.3d 572, 577 (D.C. Cir.
2013) (noting that use of deeply offensive racial epithet on one occasion “might well have been
sufficient to establish a hostile work environment”); see also Jones v. Family Health Ctrs. of
Baltimore, 135 F. Supp. 3d 372, 379 (D. Md. 2015) (citing Boyer-Liberto v. Fontainebleau
Corp., 786 F.3d 264, 280 (4th Cir. 2015) (en banc)) (noting that the Fourth Circuit found a single
slur sufficient to engender a hostile work environment in Boyer-Liberto, and finding that “[i]f
isolated uses of an offensive epithet can render a workplace hostile, . . . unwanted sexual contact
can do so as well”).


                                                 38
including touching plaintiff's buttocks and thigh, trying to kiss her, calling her beautiful, and

asking her to accompany him on weekend trip); Carter v. Greenspan, 304 F. Supp. 2d 13, 25

(D.D.C. 2004) (finding no hostile work environment despite co-worker touching plaintiff on her

knee, placing her breast on his arm, and placing her fingers on his buttocks on separate

occasions).

       However, the conduct at issue here is pervasive enough to be distinguishable from those

cases. Norris returned to work in April 2014, after taking leave in March 2014 following her

demotion, and she alleges that Walton began making inappropriate comments to her soon

thereafter, see Compl. ¶ 67; October 21, 2014 WMATA Findings Letter. Norris alleges in her

complaint that Walton made “increasingly inappropriate statements toward [her][,]” Compl. ¶ 67,

and provides evidence that the inappropriate statements eventually escalated to a request for a

quid pro quo exchange of sex for a work assignment in June 2014, see Norris Decl. ¶ 27. In

Akonji, the plaintiff pointed to five incidents spread out over eighteen months. See 517 F. Supp.
2d at 97–99. In Carter, the plaintiff pointed to three incidents over three months. See 304 F.

Supp. 2d at 19. The evidence on the record here points to at a minimum five incidents within

two months, escalating to a very severe incident in which a work assignment was conditioned

upon Norris’s acceptance of sexual advances. And Norris alleged that Walton “would make

increasingly inappropriate statements” and “would . . . sometimes put his hand on [her] knee” in

the period leading to his final sexual advances in connection with the AIT assignment, Compl. ¶¶

67, 78 (emphasis added), suggesting that the incidents “were ongoing, and happened repeatedly.”

Lyles, 17 F. Supp. 3d at 68.

       Taking all the evidence on the record, none of which WMATA addresses in its motion

for summary judgment aside from the quid pro quo request for sexual favors, Norris has alleged




                                                 39
a pattern of behavior by Walton over several months that includes repeated requests for sexual

favors and unwanted touchings, and culminated in a quid pro quo request for sexual favors in

exchange for an assignment on the AIT. The Court finds that the behavior is sufficiently severe

or pervasive that a reasonable juror could find that it altered the conditions of Norris’s

employment. WMATA’s motion for summary judgment as to the hostile work environment

claim is denied.


                                        V. CONCLUSION

       For the foregoing reasons, WMATA’s Motion for Summary Judgment is GRANTED as

to Norris’s gender discrimination claim. WMATA’s motion is GRANTED as to Norris’s claim

for retaliation except as to the January 30, 2014 demotion and July 2014 non-selection to Metro

Way, and is DENIED as to Norris’s claim for retaliation based on the January 30, 2014 demotion

and July 2014 failure to assign to Metro Way. WMATA’s motion is DENIED as to Norris’s

quid pro quo sexual harassment and hostile work environment claims. An order consistent with

this Memorandum Opinion is separately and contemporaneously issued.


Dated: October 19, 2018                                             RUDOLPH CONTRERAS
                                                                    United States District Judge




                                                 40